Opinion filed December 13, 2018




                                       In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-18-00285-CR
                                 ___________

               ROBERT FRANKLIN KELLER, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 21394B


                     MEMORANDUM OPINION
      Appellant, Robert Franklin Keller, has filed an untimely notice of appeal in
this cause. Appellant attempts to appeal his conviction for the offense of burglary
of a building. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on June 21, 2018, and that his notice of appeal was filed in the district
clerk’s office on October 17, 2018. Pursuant to Rule 26.2(a) of the Texas Rules of
Appellate Procedure, a notice of appeal is due to be filed either (1) within thirty days
after the date that sentence is imposed in open court or (2) if the defendant timely
files a motion for new trial, within ninety days after the date that sentence is imposed
in open court. A notice of appeal must be in writing and filed with the clerk of the
trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this court reflect
that Appellant’s notice of appeal was filed 118 days after his sentence was imposed.
The notice of appeal was, therefore, untimely. Absent a timely filed notice of appeal
or the granting of a timely motion for extension of time, we do not have jurisdiction
to entertain this appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Rodarte v.
State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
        When the appeal was filed in this court, we notified Appellant by letter that
the notice of appeal appeared to be untimely and that the appeal may be dismissed
for want of jurisdiction. We requested that Appellant respond to our letter and show
grounds to continue. Instead of a response, Appellant filed another notice of appeal,
in which he attempted to explain that he was entitled to appeal. Appellant, however,
has not shown any grounds upon which this appeal may proceed.
        We dismiss this appeal for want of jurisdiction.


                                                                            PER CURIAM
December 13, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2